
	

114 HR 3811 IH: Outsourcing Accountability Act of 2015
U.S. House of Representatives
2015-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3811
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2015
			Mr. McNerney (for himself and Ms. Lee) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require the disclosure of the total number of a
			 company’s domestic and foreign employees.
	
	
 1.Short titleThis Act may be cited as the Outsourcing Accountability Act of 2015. 2.Required disclosure of number of domestic and foreign employeesSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection:
			
				(s)Disclosure of number of domestic and foreign employees
 (1)In generalBeginning the first full fiscal year that begins after the date of enactment of this subsection, each issuer required to file reports with the Commission pursuant to subsection (a) shall disclose annually to the Commission and to shareholders—
 (A)the total number of employees of the issuer and each consolidated subsidiary of the issuer who are domiciled in the United States and listed by number in each State;
 (B)the total number of such employees physically working in and domiciled in any country other than the United States, listed by number in each country; and
 (C)the percentage increase or decrease in the numbers required under subparagraphs (A) and (B) from the previous reporting year.
						(2)Exemptions
 (A)Newer public companiesAn issuer shall not be subject to the requirement under paragraph (1) for the first 5 years after the issuer is first required to file reports with the Commission pursuant to subsection (a).
 (B)Smaller companiesAn issuer that had total annual gross revenues of less than $1,000,000,000 during its most recently completed fiscal year shall not be subject to the requirement under paragraph (1).
 (3)RegulationsThe Commission may promulgate such regulations as it considers necessary to implement the requirement set forth in paragraph (1)..
		
